Citation Nr: 0504320	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-02 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The veteran had active service from September 1944 to July 
1946 and May 1951 to June 1952.  

This matter initially came before the Board of Veteran's 
Appeal (Board) on appeal by appellant, the veteran's widow, 
from 1999 rating decisions by the Roanoke, Virginia, Regional 
Office (RO), which, in part, denied entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1151.  

In September 2003, the Board remanded the case to the RO for 
additional development.  The case is now ready for the 
Board's appellate determination.


FINDINGS OF FACT

1.  The veteran had a history of heart disease in the early 
1990's.  In July 1998, Hodgkin's disease was diagnosed by VA 
and chemotherapy was instituted.  

2.  During November 1998 VA hospitalization for weakness, 
dizziness, and associated symptoms, the veteran's primary 
diagnosis was duodenal ulcer with secondary anemia; and he 
was transfused with several units of blood and intravenous 
antibiotics were administered.  He was discharged to his home 
in stable condition.  

3.  During December 1998, the veteran received regular 
dietary counseling by a VA clinical dietitian and a VA nurse 
monitored his response to chemotherapy administered at home 
by a non-VA home health care agency.  During VA 
hospitalization later that month for abdominal/back pain, it 
was determined that the veteran could receive therapy for 
herpes zoster at home by a non-VA home health care agency; 
his Stage IV Hodgkin's disease was described as stable with 
no complaints; and activities were limited to light activity 
as tolerated.  

4.  In early January 1999, a VA social worker's assessment 
noted that the veteran stated that he was very pleased with 
the services provided by a non-VA home health care agency and 
wanted to continue with it; and that that agency agreed to 
provide skilled home health services as recommended by the VA 
medical staff.  

5.  VA laboratory studies revealed that the veteran remained 
anemic throughout his malignancy.  

6.  In mid-January 1999, and later that month four days prior 
to the veteran's death, a VA staff nurse telephoned the 
veteran at home after he had received IV chemotherapy on both 
occasions via an infusaport for Hodgkin's disease; the 
veteran denied any side effects/complications from treatment; 
and the plan was to continue monitoring response to 
chemotherapy.  

7.  According to the original death certificate, the 
immediate cause of the veteran's death in late-January 1999 
was from acute head trauma "precipitated by severe coronary 
artery disease", with Hodgkin's disease listed as other 
significant condition contributing to death but not resulting 
in the underlying cause.  The death was ruled accidental and 
occurred at home when the veteran fell and struck his head on 
a corner of his house.  An autopsy was not performed.  

8.  In a written statement, a VA staff oncologist stated that 
the veteran's weakness from chemotherapy for advanced 
Hodgkin's disease may have contributed to the fall that 
eventually caused his death.  In a subsequent medical 
opinion, another VA physician stated that although the 
veteran had received chemotherapy several days prior to his 
death, the veteran had denied any side effects of the 
chemotherapy which would include weakness; that his death was 
due to head trauma; and that there was no evidence that the 
death was caused by VA medical treatment.  

9.  The competent, credible evidence of record does not 
reveal that the veteran's death was caused by VA fault or an 
event not reasonably foreseeable resulting from VA 
action/inaction.  


CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 69 
Fed. Reg. 46426-46434 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361 et seq.).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the appellate issue.

The evidentiary record includes numerous VA hospitalization 
and outpatient treatment records dated in the 1990's; a death 
certificate and an amended death certificate; and a July 1999 
written statement from the veteran's treating oncologist as 
to a possible cause of the veteran's death.  Pursuant to the 
Board's September 2003 remand, the RO requested any 
additional, relevant VA clinical records for the period 
shortly prior to the veteran's late January 1999 death and 
available such records were obtained and associated with the 
claims file.  Additionally, after said additional VA clinical 
records were obtained in 2004, the RO obtained an adequate 
medical opinion by a VA physician as to whether the claims 
folder, including such additional records, indicated any 
evidence of fault on VA's part in the veteran's death.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse rating decision.  Furthermore, 
pursuant to the Board remand, appellant was sent a January 
2004 VCAA letter, which discussed the VCAA and specifically 
advised appellant as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That VCAA letter set out the evidence VA had 
obtained, and specifically advised appellant that it was her 
responsibility to ensure that VA received "all requested 
records that aren't in the possession of a Federal department 
or agency."  Additionally, that VCAA letter set forth the 
applicable provisions of 38 U.S.C.A. § 1151, including the 
requirement that the evidence show that the veteran's death 
was proximately caused by VA fault or a reasonably 
unforeseeable event (i.e., an accident).  A September 2004 
Supplemental Statement of the Case also set out the 
provisions of 38 C.F.R. § 3.159, pertaining to VCAA notice 
and development requirements.  Appellant's representative in 
a recent informal hearing presentation has specifically set 
out the applicable provisions of 38 U.S.C.A. § 1151 and 
presented relevant argument.  It appears that appellant 
and/or her representative are well-versed in the applicable 
laws governing dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.  

It does not appear that appellant or her representative has 
informed the VA of the existence of any other specific 
competent evidence that should be obtained with respect to 
the appellate issue.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction decision on a service-
connection claim.  In the instant case, the initial rating 
decision on appellant's claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 was rendered prior to 
the VCAA and, thus, a pre-adjudication VCAA notice could not 
have in fact been issued.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  It is 
reiterated that pursuant to the Board's September 2003 
remand, a VCAA notice on said claim on appeal was issued, 
which specifically advised the appellant and her 
representative as to which party could or should obtain which 
evidence.  See Quartuccio.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose with respect to the appellate issue 
decided by the Board in its decision herein.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of 
appellant's claim or her substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issue decided by the Board in its decision 
herein.  

Appellant and her representative contend, in essence, that 
the veteran's death from a fall at his house was caused by 
anemia due to VA chemotherapy for his advanced Hodgkin's 
disease; and that the fall resulted from the veteran's 
release from a VA Medical Center "too early while he was 
still weak and unstable."  However, although appellant is 
competent as a lay person to state that the veteran 
experienced certain symptomatology and what the existent 
circumstances involved were, she is not competent to offer 
medical opinion as to cause or etiology of the veteran's 
death.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
appellant's § 1151 claim was filed after that date (in 1999), 
the amended 38 U.S.C.A. § 1151 applies to this case.  See 38 
U.S.C.A. § 1151 (West 2002).

The pertinent § 1151 as amended precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 as 
amended states, in pertinent part, that where any veteran 
suffered an injury, or aggravation of an injury, as a result 
of hospitalization, medical/surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and such injury or aggravation results 
in additional disability or death, disability or death, 
compensation and dependency and indemnity compensation shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that the implementing regulations relating to 
§ 1151 claims filed after October 1, 1997, 38 C.F.R. § 3.361 
et seq. (1998), were rescinded because the publication in the 
Federal Register of 38 C.F.R. § 3.361 et seq. had been made 
without notice and comment.  See 64 Fed. Reg. 1,131-1,132 
(January 8, 1999).  However, final implementing regulations 
relating to § 1151 claims filed after October 1, 1997 have 
been recently adopted, effective September 2, 2004.  See 69 
Fed. Reg. 46,426-46,434 (Aug. 3, 2004).  Such rules appear to 
track the statute, and the Board's consideration of such 
regulations thus would not be prejudicial to appellant.  In 
pertinent part, these final rules as will be set out in 
38 C.F.R. § 3.361 state:

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination,...upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, has stopped.  VA considers each involved body 
part or system separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause. 

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and 
 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or 
 
(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations. 
 
(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 
 
(e) Department employees and facilities. (1) A Department 
employee is an individual - 
 
(i) Who is appointed by the Department in the civil service 
under title 38, United States Code, or title 5, United States 
Code, as an employee as defined in 5 U.S.C. 2105; 
 
(ii) Who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; 
and 
 
(iii) Whose day-to-day activities are subject to supervision 
by the Secretary of Veterans Affairs. 
 
(2) A Department facility is a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction. 
 
(f) Activities that are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility.  The following are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility within the meaning of 38 U.S.C. 1151(a): 
 
(1) Hospital care or medical services furnished under a 
contract made under 38 U.S.C. 1703. 
 
(2) Nursing home care furnished under 38 U.S.C. 1720. 
 
(3) Hospital care or medical services, including examination, 
provided under 38 U.S.C. 8153 in a facility over which the 
Secretary does not have direct jurisdiction. 

VA law provides that when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.52(a) 
(2003).

A VA General Counsel opinion addressed the question of the 
application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997).  Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).

VA clinical records noted a history of heart disease in the 
early 1990's.  In July 1998, the veteran reported a history 
of fever, pancytopenia, and weight loss.  Hemoglobin and 
hematocrit values were respectively 8.2 and 23.8 and 
described as low.  A lymph node from the neck was biopsied 
and Hodgkin's disease was ultimately confirmed.  In September 
1998, abnormal weight loss was reported.  The veteran's 
height was 6 feet and two inches and weight was approximately 
240 pounds.  Chemotherapy was instituted.  During October 
1998 VA hospitalization for fever and cough, hemoglobin and 
hematocrit values were respectively 8.3 and 24.9, and 
antibiotic therapy was initiated.  At hospital discharge to 
his home, hemoglobin and hematocrit values remained 
essentially similar and no restriction of activities were 
prescribed.  Later that month, a VA community health nurse 
coordinator reported in a nurse progress note that a nursing 
care referral had been processed for home health care follow 
up by "Tender Care Home Care" for the veteran's local wound 
care; and it was noted that a report of that home health 
nursing assessment and interventions would be forwarded to 
the referring physician.  In mid-November 1998, a left leg 
open wound was treated.  

VA clinical records reveal that during November 1998 VA 
hospitalization for weakness, dizziness, and associated 
symptoms, the veteran's hemoglobin and hematocrit values were 
respectively 4.2 and 11.8; and he was transfused with several 
units of blood and intravenous antibiotics were administered.  
The primary diagnosis was duodenal ulcer with secondary 
anemia.  Other diagnoses included cellulitis/infection of 
incision and drainage venectomy site on left calf; Hodgkin's 
disease; chronic atrial fibrillation; status post abdominal 
aortic aneurysm repair in 1993; gastroesophageal reflux 
disease in 1995; pacemaker implantation in 1992; 
hypertension; coronary artery disease; and peripheral 
vascular disease.  He was stable and discharged to his home.  
In late November 1998, he was described as independent in 
standing and ambulating 20 feet with walker.  

VA clinical records indicate that during December 1998, the 
veteran received regular dietary counseling by a VA clinical 
dietitian and a VA nurse monitored his response to 
chemotherapy administered at home.  In late December 1998, 
his VA community health nurse coordinator noted that she had 
spoken to a physician concerning the veteran's home IV 
therapy; that the veteran was currently being followed by 
"Tender Care Home Care"; and that if "this agency" 
remained the veteran's provider choice, that nurse 
coordinator would contact that "same agency" to arrange for 
skilled home health follow up.  

VA clinical records reflect that during late December 1998 VA 
hospitalization for abdominal/back pain, the veteran was 
treated with IV Acyclovir for herpes zoster with marked 
improvement noted.  It was determined that the veteran could 
receive therapy at home with "Home Health care" to 
administer IV Acyclovir.  His Stage IV Hodgkin's disease was 
stable with no complaints.  Activities were limited to light 
activity as tolerated.  

VA clinical records indicate that in early January 1999, the 
veteran received a medical consultation for home health 
services.  A VA social worker's assessment noted that the 
veteran stated that he had received services from "Tender 
Care Home Care, Inc.", that he was very pleased with the 
services provided by "this agency", and that he wanted to 
continue with it.  After the VA social worker telephoned 
"Tender Care Home Care, Inc.", that agency agreed to 
provide skilled home health services as recommended by the VA 
medical staff.  

VA laboratory studies reveal that in mid-January 1999, 
several days prior to his death, the veteran's hemoglobin and 
hematocrit values were respectively 10.5 and 31.2 (with 
normal values respectively listed as 14-18 and 42-52).  

VA clinical records reveal that in mid-January 1999, and 
later that month, four days prior to the veteran's death, a 
VA staff nurse telephoned the veteran at home after he had 
received IV chemotherapy on both occasions via an infusaport 
for Hodgkin's disease; that the veteran denied any side 
effects/complications from treatment; and that the plan was 
to continue monitoring response to chemotherapy.  

According to the original death certificate filed in February 
1999, the immediate cause of the veteran's January 1999 
death, at age 72, was from acute head trauma "precipitated 
by severe coronary artery disease", with Hodgkin's disease 
listed as other significant condition contributing to death 
but not resulting in the underlying cause.  The death was 
ruled accidental and occurred at home at 3:50 P.M., when the 
veteran fell and struck his head on a corner of his house.  
An autopsy was not performed; and the medical examiner viewed 
the body and completed the death certificate at 5:24 P.M.  

In June 1999, appellant's representative submitted a May 1999 
written statement, in which a VA staff oncologist stated that 
the veteran was treated with chemotherapy for advanced 
Hodgkin's disease and that the "weakness caused by this 
chemotherapy may have contributed to the fall that eventually 
caused his death."  

In March 2000, appellant submitted an amended death 
certificate issued that month, which included the following 
changes:  The immediate cause of death was listed as acute 
head trauma due to, or as a consequence, of a fall; and other 
significant conditions were listed as Hodgkin's disease and 
severe coronary artery disease. 

In an August 2004 VA medical opinion, a physician stated that 
the claims folder was reviewed; that the veteran had received 
chemotherapy several days prior to his death; that the 
veteran had been called at home and denied any side effects 
of the chemotherapy which would include weakness; that his 
death was due to head trauma; and that there was "no 
evidence that the death was caused by VA medical treatment."  

The evidentiary record reveals that despite the fact that VA 
clinical records documented the veteran's anemic state after 
Hodgkin's disease was diagnosed, it was VA's medical judgment 
that he was able to receive home health care services 
including chemotherapy.  There is no competent evidence of 
record that disputes the appropriateness of that VA medical 
judgment or treatment.  Parenthetically, even assuming 
arguendo that there was any improper treatment or omission of 
treatment by the non-VA health care agency that provided the 
veteran home-based chemotherapy, non-VA treatment is 
expressly excluded under § 1151.  There is no competent 
evidence of record suggesting that VA's discharge of the 
veteran to his home during the months prior to his death was 
improper in any way.  Rather, the VA clinical records reflect 
that the decision was based on VA medical assessment and 
agreed to by the veteran.  VA continued to treat the veteran 
and in fact monitored by telephone the veteran's response to 
his home-based chemotherapy that was provided by a non-VA 
health care agency.  In fact, VA clinical records documented 
that his Hodgkin's disease was assessed stable with no 
complications shortly prior to his death.  Moreover, VA 
clinical notations dated several days prior to his death 
indicated that the veteran denied any complications or side-
effects of the chemotherapy.  

A question for resolution is whether appellant was weak due 
to chemotherapy for Hodgkin's disease as contended by 
appellant and by a VA staff oncologist's written statement.  
Obviously, cancers are known to result in weakness and the 
veteran was anemic throughout the course of his malignancy 
and during chemotherapy.  However, the critical question is 
whether the veteran's fall likely resulted from VA treatment 
or omission of treatment.  As stated in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990), "by reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  Although the VA staff 
oncologist's written statement offered as a hypothesis that 
anemia is a side effect of chemotherapy "which may have 
predisposed him to fall", this is clearly mere speculation, 
since the physician did not allege any personal knowledge of 
the actual circumstances surrounding the fall in question 
which occurred at home, and, in fact, conditioned his opinion 
utilizing the term "may have."  In other words, even 
considering the physician's opinion in its most favorable 
light, such opinion only suggested a possible cause of the 
veteran's fatal fall.  

Appellant and her representative have not asserted that there 
were any eye-witnesses to the veteran's fatal fall, nor does 
the evidence of record otherwise indicate.  Rather, it 
appears that the veteran fell and struck his head at home, 
with death medically attributed to an accidental fall.  While 
there may be reasonable hypotheses as to what may have caused 
his fall, the fact remains that these necessarily involve 
mere speculation in the absence of objective evidence as to 
the cause of his fall.  The negative evidence appears to 
outweigh any positive evidence on this point.  In particular, 
the VA clinical records shortly prior to the fall document 
that the veteran did not have any side effects from 
chemotherapy, which would include weakness; the original 
death certificate specifically attributed the fatal fall to 
the veteran's severe coronary artery disease, listing 
Hodgkin's disease as only a significant condition 
contributing to death but not resulting in the underlying 
cause; and the recent August 2004 VA medical opinion, which 
was based on review of the claims folder, including the 
previously submitted July 1999 VA staff oncologist's opinion, 
unequivocally stated that the death was not shown to be 
caused by VA treatment.  Although the original death 
certificate was subsequently altered, which deleted the 
veteran's severe coronary artery disease as the cause of the 
fatal fall, the credibility of this amended death certificate 
is questionable from an evidentiary standpoint because it was 
revised only after appellant filed her VA benefits claim in 
question.  Thus, the Board concludes that there is no 
competent, credible evidence that the veteran's fatal fall 
resulted from VA action/inaction.  In other words, any VA 
treatment/omission of treatment was not the likely proximate 
cause of the veteran's death which occurred at his residence 
from an accidental fall.  

In short, the credible, competent evidence, including an 
August 2004 VA medical opinion, strongly suggests that the 
veteran's death was not caused by VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault in furnishing hospital care, medical/surgical 
treatment, or examination, nor was an event not reasonably 
foreseeable involved resulting from VA action/inaction.  
Therefore, entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
is not warranted.  Since the preponderance of the evidence is 
against allowance of the appellate issue, the benefit-of-the-
doubt doctrine is not applicable, for the aforestated 
reasons.




ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


